DETAILED ACTION
Claims 1-37 are pending and being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claim 2-32 are objected to because of the following informalities:  
Claims 2-32 should be amended to recite "claim X, ". 
Claim 11 recites H-D-tyr-OME HCl, D-tyrosine methyl ester hydrochloride, and D-tyrosine-OMe HCl at lines 13-15, respectively.  These compounds are the same compound.  Examiner notes that H-D-tyrosine correlates with hydrogen in the amine group attached to the alpha carbon, and the tyrosine in the D-isomer form.
Claim 11 should be amended to delete alternative names of the same compound.  Examiner requests that Applicant review the claims to verify that each compound is only recited once in the claims.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,549,969 (hereinafter "the ‘969 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant application is a CIP of U.S. Pat. No. 9,549,969.  
Claim 1 of the '969 patent is drawn to a pharmaceutical composition comprising a tyrosine hydroxylase inhibitor and a melanin promoter (melanin, methoxsalen, or melanotan II).  Dependent claim 2 of the ‘969 patent recites the tyrosine hydroxylase inhibitor is α-methyl-DL-tyrosine.  Dependent claim 4 of the ‘969 patent recites the pharmaceutical composition further comprising a p450 3A4 promoter that is 5,5-diphenylhydantoin, valproic acid, or carbamazepine; and a leucine aminopeptidase inhibitor that is N-[(2S,3R)-3-amino-2-hydroxy-4-phenylbutyryl]-L-leucine, or rapamycin.
The instant claims are drawn to a method of treating cancer in a subject wherein said cancer is stomach cancer, brain cancer, liver cancer, testicular cancer, leukemia, or lymphoma comprising administering the patented compositions of the ‘969 patent. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the compositions of the ‘969 patent could be used for treating non-small cell lung cancer because the patented composition is comprised of a tyrosine hydroxylase inhibitor, a melanin promoter, a p450 3A4 promoter, and a leucine aminopeptidase inhibitor.  Furthermore, the issued ‘969 patent disclosed, but did not claim a method of treating non-small cell lung cancer comprised of administering the patented composition (col. 8, ll. 51-57; col. 11, ll. 27-31).  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.   
Accordingly, instant claims 1-6 are rendered obvious in view of claims 1-37 of the ‘969 patent.

Claims 1, 8-12, 33, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,272,068 (hereinafter “the ‘068 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
Claims 1-22 of the ‘068 patent are drawn to a method for treating cancer in a patient comprising administering to the patient an effective amount of: a) a tyrosine hydroxylase inhibitor, b) melanin, a melanin promoter that is methoxsalen or melanotan II, or a combination of melanin, methoxsalen and melanotan II; c) a p450 3A4 promoter that is 5,5-diphenylhydantoin, valproic acid, or carbamazepine; and Page 2 of 7DOCKET NO.: 101444.000069PATENTd) a leucine aminopeptidase inhibitor that is N-[(2S,3R)-3-amino-2-hydroxy-4- phenylbutyryl]-L-leucine, or rapamycin; and wherein said cancer is metastatic brain cancer or metastatic lymphoma.  Claim 1 further recites α-methyl-DL-tyrosine as a tyrosine hydroxylase inhibitor.  Claims 2-5 of the ‘068 patent recite similar claim limitations as instant claims 8-12.  Claims 12 and 19 of the ‘068 patent recites metastatic brain cancer and metastatic lymphoma, respectively.
Accordingly, instant claims 1, 8-12, 33, and 37 are anticipated by claims 1-22 of the ‘068 patent. 

Claims 1, 8-12, 14, 16, 17, 19, 20, 23-24, 26-29, and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,507,198 (hereinafter the ‘198 patent). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
The claims of the ‘198 are drawn to a method of treating metastatic cancer in a subject comprising administering an effective amount of a tyrosine hydroxylase inhibitor; a melanin promoter; a p450 3A4 promoter; and a leucine aminopeptidase inhibitor to the subject in need thereof, wherein: the melanin promoter is methoxsalen or melanotan II; the p450 3A4 promoter is 5,5-diphenylhydantoin, valproic acid, or carbamazepine; and the leucine aminopeptidase inhibitor is N-[(2S,3R)-3-amino-2-hydroxy-4-phenylbutyryl]-L-leucine or rapamycin.  Claims 2-5 of the ‘198 patent recite similar claim limitations as instant claims 8-12.  
Instant claim 1 recites stomach cancer, brain cancer, liver cancer, testicular cancer, leukemia, and lymphoma. These are deemed to fall within the claim scope of claims 1-4 of the ‘198 patent which broadly recites treatment of metastatic cancer.  The claims of the ‘198 patent are deemed to anticipate instant claims 1, 8-12, 14, 16, 17, 19, 20, 23-24, 26-29, and 32-37. 

Claims 1, 11, 12, and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-26 of U.S. Patent No 10,307,465 (hereinafter “the ‘465 patent”).  
The instant application is a CON of the ‘465 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
Claims 10-26 of the ‘465 patent are drawn to a method of treating cancer in a subject comprising administering to the subject an amount of a-methyl-DL-tyrosine that is effective to make cancer cells in said subject more accessible to oxidative stress.  Claim 21-26 of the ‘465 patent recite various forms of cancer, including stomach cancer, liver cancer, leukemia and lymphoma.
Accordingly, instant claims 1, 11, 12, and 32-37 are anticipated by claims 10-26 of the ‘465 patent. 

Claims 1, 8-12, 14, 16, 17, 19, 20, 22-24, 27-29, 32, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11052068 (hereinafter “the ‘2068 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
Claims 1-15 of the ‘2068 patent are drawn to a method for treating cancer in a patient comprising administering to the patient an effective amount of: a) a tyrosine hydroxylase inhibitor, b) melanin, a melanin promoter that is methoxsalen or melanotan II, or a combination of melanin, methoxsalen and melanotan II; c) a p450 3A4 promoter that is 5,5-diphenylhydantoin, valproic acid, or carbamazepine; and Page 2 of 7DOCKET NO.: 101444.000069PATENTd) a leucine aminopeptidase inhibitor that is N-[(2S,3R)-3-amino-2-hydroxy-4- phenylbutyryl]-L-leucine, or rapamycin; and wherein said cancer is metastatic stomach cancer, metastatic liver cancer, metastatic testicular cancer, or metastatic leukemia.  Claim 4 further recites α-methyl-DL-tyrosine as a tyrosine hydroxylase inhibitor.  Claims 2-4 of the ‘2068 patent recite similar claim limitations as instant claims 8-12.  Claims 6-9 of the ‘2068 patent recite metastatic stomach cancer, metastatic liver cancer, metastatic testicular cancer, and metastatic leukemia, respectively.
Accordingly, instant claims 1, 8-12, 14, 16, 17, 19, 20, 22-24, 27-29, 32, and 34-36 are anticipated by claims 1-15 of the ‘2068 patent. 

Closest Prior Art
	The following is the closest prior art to the instant claims.	
	Brogden et al., Drugs 21:81-89 (1981)- cited in IDS filed 6/16/2022, teach that α-methyl-p-tyrosine (α-methyltyrosine), a tyrosine hydroxylase inhibitor, can be used to treat patients with malignant or inoperable phaeochromocytoma (a tumor of the adrenal glands) (p. 82, summary and left col., first para.; p. 83, left col.; and p. 88, left col., last para.).
	Ryakhovsky et al., Beilstein Journal of Organic Chemistry 4:1-6 (2008)- cited in IDS filed 6/16/2022 teach that melanotan II, a melanin promoter, can be used to prevent sunlight-induced skin cancer (abstract).  
	Landmark, C.J., CNS Drugs 22:27-47 (2008)- cited in IDS filed 6/16/2022, teaches that antiepileptic drugs, including the p450 3A4 promoters carbamazepine and valproic acid (valproate), can be used in the treatment of cancer (p. 29, left col., last para.; and p. 41, right col., second para).  
	Terauchi et al., BMC Cancer 7:1-12 (2007)- cited in IDS filed 6/16/2022, teach N-[(2S,3R)]-3-amino-2-hydroxy-4-phenylbutryryl]-L-leucine (bestatin), a leucine aminopeptidase inhibitor, inhibits aminopeptidase N (APN/CD13) (abstract).  APN/CD13 has been found to play a role in tumor progression (abstract).  Terauchi et al. teach that bestatin may be a candidate drug for the treatment of ovarian cancer through its inhibition of APN/CD13 (p. 12, left col., second para.).  Terauchi et al. further teach that bestatin is currently being used in the treatment of leukemia.  Id.  
	The difference between the closest prior art and the instant claims is that the closest prior art does not teach the recited drug combination for the treatment of the recited forms of cancer.  

Conclusion
No claims are allowed.  Claims 1-37 are pending and are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654